Citation Nr: 1709203	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Validity of $23,094.40 in indebtedness, calculated as due to an overpayment of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from April 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) VA Debt Management Center in St. Paul, Minnesota.

In July 2015, the Veteran presented testimony at a Video Conference hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This claim was previously before the Board in December 2015, at which time the Board remanded it for additional development.  

The issue of service connection for posttraumatic stress disorder due to personal assault has been raised by the record in September 2016 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

A pension debt of $6,924.00 based on excessive income in 2005 is valid.


CONCLUSION OF LAW

A pension debt of $6,924.00 that was created based on income from 2005 is valid, and the remaining $16,170.40 is not valid.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. § 1.911 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA is not applicable, however, to cases involving indebtedness due to overpayment of benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435, 437-39 (2004).  Nevertheless, the Board finds that the Veteran has been afforded opportunities to present information and evidence in support of his challenges to the validity of the debts at issue and requests for a waiver, he has been provided the reasons and bases for the denials of his claims, and he has been afforded opportunities to respond.

Income Verification Match (IVM) is a secure procedure by which VA may obtain income information from the Social Security Administration and the Internal Revenue Service, in order to verify income amounts that are reported to VA.  An IVM folder itself is not associated with the Veteran's claims file.  The income information discussed herein is based on the amounts reported by the Veteran and otherwise shown from objective evidence in the file outside of the IVM process. 

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3 (a)(3), 3.23 (2016).  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 152, 1522 (West 2014).

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2016).  The pension payment will be reduced by the amount of countable income, less deductible expenses. 

In determining annual income for pension purposes, all payments of any kind or from any source, which is received by anyone in the recipient's household, are generally counted as income during the 12-month annualization period in which received.  Only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 (2016).

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor the Veteran's failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. § 5112 (b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500 (b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

A debtor may dispute the amount or existence of a debt, either separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911 (c)(1); see also VAOPGCPREC 6-98 (April 24, 1998).  Further, the propriety and amount of the overpayment at issue is integral to a waiver determination; thus, the lawfulness of the debt must be determined before the waiver application is adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98.

Where a debt was validly created, overpayment of VA benefits is subject to recovery if the recovery is not waived.  The law precludes the waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.   The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Veteran was granted nonservice-connected pension benefits effective May 2004.  VA sent the Veteran a letter in March 2006 indicating that notice was received from the Social Security Administration that he was convicted of a felony and incarcerated as of October 8, 2004.  However, neither the March 2006 letter nor any of the prison verification reports received ever listed a release date for the Veteran.  In May 2006, VA notified the Veteran that it could not be verified that he had been convicted.  A December 2006 statement from the County of Los Angeles Sheriff's Department Headquarters indicated that the Veteran had been incarcerated from October 8, 2004, to November 3, 2004.  The Board notes that this is a period of less than 61 days.  However, in June 2007 VA informed the Veteran that there had been on overpayment due to incarceration.  He was separately notified in June 2007 that he was to repay $23,094.40.  

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall receive the rate of compensation of 10 percent payable beginning on the 61st day of incarceration.  38 U.S.C.A. § 1114(a), 5313 (West 2014); 38 C.F.R. § 3.665 (2016).  As the Veteran was not incarcerated for a period of more than 60 days, this provisions of 38 C.F.R. § 3.665 do not apply in this case, and the Veteran's VA benefits should not have been reduced due to his incarceration in 2004.  Therefore, any debt to VA based on incarceration is not valid.

The Veteran admits that he received unreported income in 2005, which caused an overpayment in his VA pension benefits.  However, he argues that the amount of unreported income the VA has charged him with is incorrect.  Specifically, the Veteran wrote in November 2009 and testified at the July 2015 Board hearing that in March 2005, he worked an eight hour day and two additional hours, for a total of 10 hours, for a company called Vision X, and earned $203.00.  He also wrote that he received an annual payment in the amount of $6,721.00 from California Unemployment Insurance in April 2005.  The Veteran testified at the July 2015 hearing that the amount of overpayment he received should be the $203.00 and $6,721.00 of income discussed above.

A December 2015 audit by VA found that the Veteran received overpayments of $10,984.00 related to nonservice-connection pension payments and noted that the full amount had been repaid through offsets of payments to the Veteran.  

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Veteran has acknowledged in writing and in hearing testimony before the Board that he did not report a total of $6,924.00 of income from 2005, creating an overpayment.  The audit does not indicate the source of the other $4,060 in alleged overpayments to the Veteran that was repaid to VA through garnishment, and there is no indication that any additional development of this claim would clarify this matter any further.  Therefore, the Board will give the Veteran the benefit of the doubt, and find that $6,924.00 of the repaid debt was valid and that any amount above this was invalid.  Accordingly, the Board finds that the Veteran should be reimbursed $4,060.00 of the $10,984.00 that he repaid to VA through garnishment.


ORDER

Pension debt of $6,924.00 was valid and pension debt of $16,170.40 was not valid; the Veteran should be reimbursed $4,060.00 of the $10,984.00 that was repaid to VA for this debt.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


